Citation Nr: 1628425	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for right lower extremity weakness in excess of 20 percent.
 
2.  Entitlement to an initial evaluation for left lower extremity weakness in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from October 1971 to October 1995.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An April 2014 Board decision granted the Veteran a 20 percent disability rating, but no higher, respectively, for right and left lower extremity weakness.  Subsequently, the Veteran appealed the Board's denial of a rating in excess of 20 percent for right and left lower extremity weakness to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order granting a Joint Motion for Remand (JMR), the Court vacated and remanded back to the Board the issue of whether ratings in excess of 20 percent for right and left lower extremity weakness are warranted.

In February 2015 the Board remanded this case for a medical opinion.  For the reasons discussed below, the opinion provided in March 2015 is inadequate for purposes of an appellate decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in February 2015, per a Court remand, that determined that VA must adequately consider and explain whether ratings in excess of 20 percent are warranted under another appropriate diagnostic code, to include 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8522, 8524, and 8525 (2015). 

The Board determined that after a review of the record, a remand for a VA examination was necessary, as none of the examination reports attributed the Veteran's bilateral lower extremity weakness to a nerve with sufficient specificity. 

In March 2015 a VA examination was provided in which the examiner determined that there was a decrease in motor function only with no sensory findings on current examination; but it appears that the May 2010 electromyographic (EMG) studies were relied on for this assessment, as there is no record of any EMG study in March 2015.  The March 2015 VA examiner noted that a current EMG was not indicated, as the Veteran had stated no change in symptoms since 2008.  At the very least, the examiner should have addressed the medical evidence showing conflicting nerves affected in the lower extremities.  See, e.g., June 2010 examination report indicating that the affected nerves were the "tibial/peroneal" nerve; and by contrast, the May 2012 examination report noting that the Veteran had moderate radiculopathy involving the sciatic nerve root. 

The examiner noted that if additional clarification was needed the examiner recommended a neurosurgery specialty examination.

As noted in the JMR, the peroneal nerve is a branch of the sciatic nerve.  The rating criteria provide a separate Diagnostic Code for each of the peroneal nerves, as well as the sciatic and tibial nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8525 (2015).  As there remains conflicting and ambiguous findings regarding which nerve(s) is affected, the examination reports are inadequate and a remand for a VA examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (VA holding that when undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate); see also, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA is not permitted to base decisions on its own unsubstantiated medical conclusions).

Further, the Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all relevant VA treatment records from the VAMC in Central Texas dated from June 2014 to the present, pertaining to the back and/ or lower extremities.

2.  Thereafter, schedule the Veteran for a VA examination in neurosurgery (or comparable specialty) to determine the nature and extent of his right and left lower extremity weakness.  The VBMS file must be made available to and reviewed by the examiner.  

Perform the diagnostic testing necessary to identify any nerve involved in the Veteran's right and left lower extremity weakness, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), internal popliteal nerve (tibial), posterior tibial nerve, etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis. For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis. The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

In making these determinations, please refer to conflicting medical findings: June 2010 examination report indicating that the affected nerves were the "tibial/peroneal" nerve; and by contrast, the May 2012 examination report noting that the Veteran had moderate radiculopathy involving the sciatic nerve root. 

A complete rationale must be provided for any opinion offered. If any of the requested opinions cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record, or whether the examiner does not have the necessary knowledge or training).

3.  Thereafter, readjudicate the issues on appeal.  If any benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period to respond.  Then return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






